Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7- 11, 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2018/0364860) in view of Liang (US 20160162002).
Regarding claim 1 Gray teaches a sensing device (Abstract:  touch sensor circuit includes a plurality of drive/receive circuits and a drive signal generation circuit), comprising: 
at least one drive-sense circuit coupled to the [[particle]] sensor ([0012] Typical touch control circuits have the ability to measure the different modes self or mutual capacitance or even to measure only the un-driven state of the electrodes as a method of receiving only external signals. But aside from driving a few shield electrodes or a drive/sense pair typically the modes of sampling can occur only one mode at a time), wherein the at least one drive- sense circuit includes: 
a first conversion circuit configured to convert a receive signal component of a sensor signal corresponding to the at least one [[particle]] sensor into the sensed signal, wherein the sensed signal indicates a change in an electrical characteristic associated with the at least one [[particle]] sensor (Gray at Figs. 2-6; Fig. 22, capacitance sensor 201; Fig. 23, A/D conversion circuit 333); and 
a second conversion circuit configured to generate, based on the sensed signal, a drive signal component of the sensor signal corresponding to the at least one particle sensor (Gray at Figs. 8-11, Drive Module; Claim 15 including claim 11).
Gray is silent on at least one particle sensor that responds to sensed subatomic particles;
Liang teaches one particle sensor that responds to sensed subatomic particles ([0022]);

Gray teaches a base sensing device that would be improved by the particle sensor taught in the computing device of Liang.  One of ordinary skill in the art would have recognized improvements afforded by the particle sensor of Liang, and the combination would have yielded predictable results."

Regarding claim 4 Gray teaches wherein the electrical characteristic includes at least one of: an impedance, a capacitance, an inductance, a charge, a voltage, a current, a reactance, a conductance, a resistance, an elastance, a susceptance, a mutual capacitance ([0017]) or a mutual inductance.
Regarding claim 5 Gray teaches wherein the change in the electrical characteristic includes at least one of: a magnitude of the electrical characteristic or a phase of electrical characteristic ([0058]).
Regarding claim 7 Gray teaches wherein the first conversion circuit (Fig. 23, A/D conversion circuit 333) includes: a change detection circuit having a comparator that generates the sensed signal based on a comparison of the receive signal component of the sensor signal and a reference signal ([0036]).

Regarding claim 8 Gray teaches wherein the first conversion circuit includes: a change detection circuit having an operational amplifier ([0007]) that generates the sensed signal based on a comparison of the receive signal component of the sensor signal and a reference signal ([0036]).

Regarding claim 9 Gray teaches wherein the sensed signal is a digital signal and wherein the first conversion circuit includes an analog to digital convertor ([0036]).
Regarding claim 10 Gray teaches wherein the second conversion circuit includes a digital to analog convertor that converts the sensed signal to an analog signal (Abstract: sensor circuit includes a plurality of drive/receive circuits and a drive signal generation circuit. The drive/receive circuits drive and receive signals from a multi-touch sensor. A drive/receive circuit includes an analog to digital conversion (ADC) circuit and a digital to analog conversion (DAC) circuit. The ADC circuit includes a first input to receive a sensor signal on an electrode of the multi-touch sensor, claim 17, wherein the second conversion circuit comprises: a digital to analog converter operable to convert the sensed signal into an analog feedback signal; and a driver operable to increase power of the analog feedback signal to produce the drive signal component).

Regarding claim 11 the limitations are similar to the limitations of claim 1 so rejected same way.
Regarding claim 14 the limitations are similar to the limitations of claim 4 so rejected same way.
Regarding claim 15 the limitations are similar to the limitations of claim 5 so rejected same way.
Regarding claim 17 the limitations are similar to the limitations of claim 7 so rejected same way.
Regarding claim 18 the limitations are similar to the limitations of claim 8 so rejected same way.
Regarding claim 19 the limitations are similar to the limitations of claim 9 so rejected same way.

Regarding claim 20 the limitations are similar to the limitations of claim 10 so rejected same way.

Allowable Subject Matter
Claims 2-3, 6, 12-13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kremin US 20180284928 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625